DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (US-20140205488-A1), hereinafter Jun, in view of Bodnar et al. (US-5100613), hereinafter Bodnar.
Regarding Claim 1, Jun teaches a method of manufacture of a steel sheet comprising the compositions shown in table 1.
Table 1
Element
Claim
Jun
Citation
Relationship
C
0.03-0.5
0.1-0.3
[0012]
Within
Mn
2-20
4-10
[0012]
Within


Jun further teaches the steel sheet comprising a microstructure of at least 20% retained austenite ([0007]) which overlaps the claimed ratio of residual austenite in a metallographic structure that is 20-50 volume%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Jun does not teach the claimed plastic working for the preliminary processing rolls the steel plate by a pair of reduction rolls each having a small-diameter part with a first diameter and a large diameter part with a second diameter larger than the first diameter, forms a thick part having a first thickness by rolling the steel plate between the small-diameter parts of the pair of reduction rolls, and forms a thin part having a second thickness smaller than the first thickness by rolling the steel plate between the large-diameter parts of the pair of reduction rolls.
Bodnar teaches a process for preparation of steel which includes developing the section shape directly through hot rolling up to about 0.7 inches in thickness and permitting sections of differing thicknesses to be prepared in order to beneficially save weight while maintaining the section modulus (Col. 2 L. 9-18) which constitutes the claimed plastic working for the preliminary processing rolls the steel plate by a pair of reduction rolls each having a small-diameter part with a first diameter and a large diameter part with a second diameter larger than the first diameter, forms a thick part having a first thickness by rolling the steel plate between the small-diameter parts of the pair of reduction rolls, and forms a thin part having a second thickness smaller than the first thickness by rolling the steel plate between the large-diameter parts of the pair of reduction rolls.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the steel plate according to Jun as set forth above, to further include the teachings of Bodnar so as to additionally hot roll the plate in a manner permitting 
The claim element of for preliminary processing before press working is interpreted as the preliminary processing being the claimed processing and the press working being an intended use of the manufactured steel plate.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (US-20140205488-A1), hereinafter Jun, in view of Zhi et al. (A review on the rolling technology of shape flat products), hereinafter Zhi.
Regarding Claim 1, Jun teaches a method of manufacture of a steel sheet comprising the compositions shown in table 2.
Table 2
Element
Claim
Jun
Citation
Relationship
C
0.03-0.5
0.1-0.3
[0012]
Within
Mn
2-20
4-10
[0012]
Within


Jun further teaches the steel sheet comprising a microstructure of at least 20% retained austenite ([0007]) which overlaps the claimed ratio of residual austenite in a metallographic structure that is 20-50 volume%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Jun further teaches the processing of the steel sheet including hot rolling an ingot into a plate, and hot rolling the plate into a hot rolled sheet ([0008]) and Jun further provides examples of processing which include hot rolling with a finishing temperature of 900˚C ([0013]), which is within the claimed 
Jun does not teach the claimed plastic working for the preliminary processing rolls the steel plate by a pair of reduction rolls each having a small-diameter part with a first diameter and a large diameter part with a second diameter larger than the first diameter, forms a thick part having a first thickness by rolling the steel plate between the small-diameter parts of the pair of reduction rolls, and forms a thin part having a second thickness smaller than the first thickness by rolling the steel plate between the large-diameter parts of the pair of reduction rolls.
Zhi teaches methods of rolling shape flat products including rolled profile strip which produces a differing thickness along the transverse direction in order to beneficially reduce structureal weight, support uneven load distribution, meet needs of space dimension, or support special loading requirements (Abstract) Zhi further teaches rolled profile strips being produced by rolls of varying diameter (Fig. 2(b)) as well as rolled profile strips being produced which have a thick part and a thin part (Fig. 7(a)), which constitutes the claimed plastic working for the preliminary processing rolls the steel plate by a pair of reduction rolls each having a small-diameter part with a first diameter and a large diameter part with a second diameter larger than the first diameter, forms a thick part having a first thickness by rolling the steel plate between the small-diameter parts of the pair of reduction rolls, and forms a thin part having a second thickness smaller than the first thickness by rolling the steel plate between the large-diameter parts of the pair of reduction rolls.
The claim element of “for preliminary processing before press working” is interpreted as the preliminary processing being the claimed plastic working processing and the press working being an intended use of the manufactured steel plate.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Masashi (JP-2004058082-A) teaches press forming of a blank having variable thickness.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB JAMES GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736